NORTHCUTT, Justice.
The above styled case is before us on appeal from a judgment overruling a plea of privilege. In so far as the venue is concerned, this case is identical with Producers Chemical Company v. Stamps, Tex.Civ.App., No. 7045, 346 S.W.2d 162. Both cases arose out of the same explosion. The venue issue in both cases was held simultaneously by the court without a jury and pleas of privilege in both cases were overruled. The same statement of facts was filed in both cases. The only point raised in this case that was not raised in Cause No. 7045 had reference to the fact that A. H. Burnett has died since this suit was originally filed, and Burnett’s heirs were substituted as parties plaintiff, and defendant’s contention that the suit could not proceed in the name of the heirs but that an administrator should be appointed and substituted as a party. J. D. Crow has been appointed temporary administrator of the estate of A. H. Burnett and substituted as the party plaintiff in the cause in the District Court. Said substitution having been made afer the plea of privilege was overruled. J. D. Crow as such administrator has filed in this appeal a request to have himself, as said administrator, substituted as appellee herein, and after due consideration said request is granted, and said administrator is hereby substituted as appellee. Since granting said substitution, if same be correct, that *166point becomes moot. Reference is made to the opinion in Cause No. 7045 as to the matters raised here and as to the disposition as to the court’s action in each case. Judgment of the trial court is affirmed.